United States Court of Appeals
                        For the First Circuit


No. 07-1167

                            LIU LIE TJONG,

                             Petitioner,

                                  v.

                MICHAEL B. MUKASEY, ATTORNEY GENERAL,

                             Respondent.


                 PETITION FOR REVIEW OF AN ORDER OF
                   THE BOARD OF IMMIGRATION APPEALS



                                Before

                         Lynch, Circuit Judge,
              Campbell and Stahl, Senior Circuit Judges.



     Yan Wang on brief for petitioner.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
Michelle LaTour, Assistant Director, and Nairi M. Simonian, Trial
Attorney, Office of Immigration Litigation, on brief for
respondent.



                          November 29, 2007
            CAMPBELL, Senior Circuit Judge.           Petitioner Liu Lie

Tjong, a native and citizen of Indonesia, petitions for review of

a December 29, 2006 final order of removal issued by the Board of

Immigration Appeals ("Board" or "BIA") denying his second motion to

reopen his removal proceedings.

            In proceedings before the immigration judge ("IJ"), Tjong

admitted    the     factual   allegations   against    him    and   conceded

removability.       As relief from removal, Tjong requested asylum,

withholding    of    removal,   and   protection   under   the   regulations

implementing the United Nations Convention Against Torture ("CAT").

Tjong's claims for relief and protection from removal were based on

allegations that he was, and would be, persecuted in Indonesia

based on his ethnicity (Chinese) and his religion (Christian).

After a merits hearing on March 15, 2005, the IJ denied all relief

from removal, except for a grant of a brief voluntary departure

period.    Tjong appealed to the Board from the IJ's decision, and,

on June 26, the Board dismissed his appeal.           He did not petition

this court for review but instead moved the Board on July 25, 2006,

to reconsider and reopen.       The Board denied that motion on August

30, 2006.     Tjong then filed a second motion to reopen on October

27, 2006, which was denied on December 29, 2006.             In denying the

second motion, the Board noted that multiple motions of this kind

were ordinarily not allowed, 8 C.F.R. § 1003.2(c)(2); 8 U.S.C. §

1229a(c)(7)(A); (c)(7)(C)(i), and that Tjong had not met his burden


                                      -2-
to demonstrate that reopening was warranted under the exception to

the rule.    See 8 C.F.R. § 1003.2(c)(3)(ii).    The present review

petition was then brought in this court.

            We review the Board's ruling on a motion to reopen only

for abuse of discretion.     INS v. Doherty, 502 U.S. 314, 323-24

(1992).   We must affirm the decision "unless it was made 'without

a rational explanation, inexplicably departed from established

policies, or rested on an impermissible basis.'"     LeBlanc v. INS,

715 F.2d 685, 693 (1st Cir. 1983) (citation omitted).           This

standard of review poses an extremely high barrier, and we find no

abuse of discretion.

            In ruling originally on Tjong's claims, the IJ found that

Tjong was ineligible for asylum because his application for asylum

was untimely under 8 U.S.C. § 1158(a)(2)(B) and because no changed

or extraordinary circumstances had been shown excusing him for

filing late.      8 U.S.C. § 1158(a)(2)(D).      The IJ also ruled

adversely to the merits of Tjong's claims, holding he had not met

his burden for withholding of removal because he did not establish

it to be more likely than not if returned to Indonesia he will be

targeted for harm on account of race, religion, membership in a

particular social group, nationality, or political opinion.

            After the Board affirmed the IJ, Tjong moved the Board to

reconsider and reopen, submitting additional supporting evidence,

but the Board rejected his motions.       It found no error in its


                                 -3-
initial decision, and no basis in the new evidence for waiving the

one-year asylum filing requirement that Tjong had earlier failed to

meet.     The Board also determined that Tjong's and his attorney's

affidavits, along with the State Department's April 2006 travel

warning,      were   insufficient    to   establish    individual   risk   of

persecution or torture.

              Following Tjong's present second motion to reopen with

accompanying new evidence, asserting changed country conditions and

a   pattern    and   practice   of    persecution     against   Chinese    and

Christians, the Board ruled that certain of the allegedly new

evidence was not in fact new, as it was available at the time of

the hearing before the IJ.          The rest of the evidence, the Board

concluded, fell short of meeting the "[h]eavy evidentiary burden

relevant to his reiterated claims," being mainly only generalized

background information.         The Board also declined to reopen sua

sponte.

              None of the Board's rulings were made without rational

explanation, nor do they reflect an inexplicable departure from

established policies.       Neither do we find them to rest on some

impermissible basis.       LeBlanc, 715 F.2d at 693.        We accordingly

deny the petition for review.




                                      -4-